Case 5:20-cv-05018-TLB Document 40           Filed 06/04/20 Page 1 of 3 PageID #: 261



                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                               FAYETTEVILLE DIVISION

JESSICA M. THORNTON                                                          PLAINTIFF

V.                                CASE NO. 5:20-CV-5018

JODY E. THORNTON                                   DEFENDANT/COUNTER-PLAINTIFF

JODY E. THORNTON                                             THIRD-PARTY PLAINTIFF

V.

S. LANCE COX                                               THIRD-PARTY DEFENDANT

                                   OPINION AND ORDER

       On April 14, 2020, the Court entered a Memorandum Opinion and Order (“April 14

Order”) granting Third-Party Defendant Lance Cox’s motion to dismiss the third-party

complaint made against him by Defendant and Third-Party Plaintiff Jody Thornton. (Doc.

23). To the extent the Court found that the claims against Mr. Cox were barred by

immunity, they were dismissed with prejudice. (Doc. 23). Mr. Thornton filed a notice of

appeal of the April 14 Order (Doc. 25), and his appeal was dismissed by the Eighth Circuit

for lack of jurisdiction. (Doc. 35-1).

       Mr. Thornton then filed a Motion to Amend Order, asking that the Court amend its

April 14 Order to permit an appeal, despite the fact that claims and counterclaims between

Mr. Thornton and the Plaintiff, Jessica Thornton, remain pending before this Court. (Doc.

34). Mr. Cox filed a Response (Doc. 35), and Mr. Thornton filed a Reply (Doc. 38). The

Court hereby DENIES Mr. Thornton’s Motion to Amend. (Doc. 34).

       Generally, only orders disposing of all claims against all involved parties can be

appealed under 28 U.S.C. § 1291. However, “the court may direct entry of a final judgment

as to one or more, but fewer than all, claims or parties only if the court expressly


                                            1
Case 5:20-cv-05018-TLB Document 40             Filed 06/04/20 Page 2 of 3 PageID #: 262



determines that there is no just reason for delay.” Fed. R. Civ. P. 54(b). The Eighth Circuit

directs that “in determining that there is ‘no just reason for delay,’ the district court must

consider both the equities of the situation and ‘judicial administrative interests,’

particularly the interest in preventing piecemeal appeals.” Interstate Power Co. v. Kan.

City Power & Light Co., 992 F.2d 804, 806–07 (8th Cir. 1993) (quoting Curtiss-Wright

Corp. v. Gen. Elec., 446 U.S. 1, 8 (1979)). Rule 54(b) certifications “should neither be

granted routinely nor as an accommodation to counsel.” Guerrero v. J.W. Hutton, Inc.,

458 F.3d 830, 833 (8th Cir. 2006).

       In Huggins v. FedEx Ground Package System, Inc., the Eighth Circuit dismissed

for lack of jurisdiction an appeal that had been certified by the district court under Rule

54(b) where “neither the district court nor movants have directed [the court’s] attention”

to any “danger of hardship or injustice through delay which would be alleviated by

immediate appeal.” 566 F.3d 771, 774 (8th Cir. 2009). The movant had therefore “fail[ed]

to distinguish [his] case from any civil action where some, but not all, of the defendants

are dismissed before trial.” Id. Similarly in this case, the Court sees no risk of hardship or

injustice from requiring Mr. Thornton to wait to take any appeal until all pending claims in

the action have been resolved, nor has Mr. Thornton alleged any such risk in his Motion.

There is nothing that distinguishes this case such that Mr. Thornton’s interest in

immediate resolution of his claim against Mr. Cox outweighs the administrative interest in

avoiding piecemeal appeals.

       Additionally, the Eighth Circuit has made clear that Rule 54(b) certification should

not be given when an appeal would require “familiarity with the same nucleus of facts and

involve[ ] analysis of similar legal issues.” Interstate Power Co., 992 F.2d at 807. Multiple




                                              2
Case 5:20-cv-05018-TLB Document 40           Filed 06/04/20 Page 3 of 3 PageID #: 263



claims that deal “with essentially one set of facts, with which [the appellate] court would

need to refamiliarize itself on subsequent appeals” generally “weigh heavily against entry

of judgment under Rule 54(b).” Hayden v. McDonald, 719 F.2d 266, 270 (8th Cir. 1983).

In such a case, “judicial economy will best be served by delaying appeal until all issues

can be confronted by [the appellate] court in a unified package.” Id. (quoting Cullen v.

Margiotta, 618 F.2d 226, 228 (2d Cir. 1980)). Here, while the Court recognizes that the

issue of attorney immunity is unique to the claims against Mr. Cox, the counterclaims

against Ms. Thornton arise out of the same nucleus of facts, which the Court of Appeals

could end up confronting multiple times if an appeal is later taken on the remaining claims

and counterclaims.

       For these reasons, IT IS ORDERED that Mr. Thornton’s Motion to Amend (Doc.

34) is DENIED.

       IT IS SO ORDERED on this 4th day of June, 2020.


                                                _/s/ Timothy L. Brooks______________
                                                TIMOTHY L. BROOKS
                                                UNITED STATES DISTRICT JUDGE




                                            3
